IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DEBORAH HADDAD,                          : No. 412 WAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
GEORGE ZAWILLA AND BONNIE                :
ZAWILLA, HIS WIFE, D/B/A GORILLA         :
GENERAL CONTRACTOR AND                   :
GORILLA CONTRACTING,                     :
                                         :
                  Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.